GRAY, J., pro tem.
This is a companion appeal to the one taken in Gerini v. Pacific Employers Insurance Co. et al., No. 10478, wherein an opinion has this day been filed (ante, p. 52 [80 Pac. (2d) 499]), affirming the judgment. All questions raised in the present appeal are considered and disposed of in that opinion. Therefore, upon the grounds and for the reasons stated therein, the judgment herein in favor of the defendant Andriano Ramazzotti is likewise affirmed.
Knight, Acting P. J., and Cashin, J., concurred.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 4,1938.